Citation Nr: 0105872	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-03 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from September 1971 to 
January 1973.

This appeal is from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
regional office (RO), which denied service connection for 
asbestosis.  The veteran testified in October 2000 at a 
hearing at the Oakland RO before the undersigned member of 
the Board of Veterans' Appeals (Board), who the Chairman of 
the Board assigned to conduct the hearing and decide the 
appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2000).

At the October 2000 hearing, the veteran reported treatment 
at a private hospital in 1978 or 1979.  Those records might 
be pertinent to his claim.  Although the hearing record 
remained open for 60 days for the veteran to obtain and 
submit the records, he did not.  The records are of a sort 
that fall under VA's duty to assist the veteran to obtain 
medical records in support of his claim, and VA should afford 
him that assistance.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000).

Additionally, regarding assistance in obtaining evidence, the 
veteran provided the evidence of record from Dr. Thompson, 
although he completed authorization for VA to request 
records.  It is undisclosed whether the veteran provided all 
of his records from Dr. Thompson.  The RO should ask the 
veteran for a current authorization for release of 
information and request all of Dr. Thompson's records on the 
veteran.  Id.

In March 1998, the veteran provided signed authorization for 
release of information from Maritime Asbestos Legal Clinic, 
which apparently represented him in a legal action regarding 
asbestos that resulted in a money settlement.  The RO should 
ask the veteran for a current authorization for release of 
information from Maritime Asbestos Legal Clinic and request 
all available records pertaining to the veteran's asbestos 
exposure and claimed asbestosis.

The only VA examination for compensation and pension purposes 
of record in this claim was performed by a family nurse 
practitioner.  This case warrants examination by a medical 
doctor with expertise in pulmonology.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide signed 
authorization for release of information 
from Charity Hospital, New Orleans, 
Louisiana, regarding treatment for 
pneumonia in 1978 or 1979, and from Dr. 
Bruce E. Thompson and Maritime Asbestos 
Legal Clinic.  Request the pertinent 
records, and associate any information 
obtained with the claims folder.  From 
Maritime Asbestos Legal Clinic, request 
all records relating to the veteran's 
exposure to asbestos and resulting 
asbestosis.

2.  After receipt of the above referenced 
records, schedule the veteran for a VA 
pulmonology examination by physician 
experienced in pulmonary medicine to 
diagnose or rule out asbestosis.  All 
necessary and appropriate tests to 
diagnose or rule out asbestosis must be 
done, and the results of the tests must 
be reviewed prior to completion of the 
examination report.  Provide the claims 
folder to the examiner for review prior 
to the examination.  In the examination 
report, the examiner should articulate 
the reasons for diagnosing or for ruling 
out asbestosis.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Readjudicate the claim.  If it is not 
granted, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


